Citation Nr: 9912619	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
April 1981 and from June 1983 to February 1985.  He was also 
in the Reserves and had periods of active duty for training 
from April 6-17, 1981, August 17-28, 1981, August 20, 1982, 
and August 23-September 3, 1982.

This claim arises before the Board of Veterans' Appeals 
(Board) from a May 1986 rating decision of the RO which 
denied the veteran's claim seeking entitlement to service 
connection for bursitis.  

The veteran's claim was remanded by the Board in February 
1996 and March 1997 for additional development.  In its March 
1997 remand, the Board noted that the veteran's 1986 claim 
had remained open since the veteran had expressed 
disagreement with the May 1986 rating decision in a timely 
manner, but had never been provided with a statement of the 
case.  The veteran's claim appealed to the Board in February 
1996 and March 1997 had been developed as whether new and 
material evidence had been submitted in order to reopen the 
veteran's claim.  Thus, the Board remanded the claim in March 
1997 so that the veteran could be informed of the basis of 
the decision and be afforded an opportunity to comment on the 
claim of entitlement to service connection for a right 
shoulder disability.  As such development has been completed, 
the veteran's claim is now properly before the Board as 
entitlement to service connection for a right shoulder 
disability.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  


When the veteran's claim was before the Board in September 
1997, it was remanded in part for a VA examination to 
determine the nature of all of the veteran's shoulder 
disorders and the relationship of those disorders to service.  
The examiner was asked very specific questions about the 
veteran's right shoulder.  This case must be remanded because 
the medical examiner's report does not include specific 
answers to those questions.  The purpose of the remand was to 
gather additional information about the medical status of the 
veteran's shoulder and to obtain expert medical analysis of 
the record.  

The examiner was asked to review the entire record and 
determine what disorders of the right shoulder the veteran 
had when he was recalled to active duty in June 1983.  The 
examiner's response was that by the veteran's history, the 
veteran claimed that he did not have problems of the right 
shoulder prior to active duty in 1983.  It is clear from the 
report that the examiner did not formulate a medical opinion 
based on the entire record, but instead repeated the history 
reported by the veteran.  The examiner's report includes no 
assessment of the relevant medical medical records.  For 
example, the record shows that the veteran was seen in 
January 1982 complaining of pain in the right shoulder from 
an old carrying injury and was diagnosed with rotator cuff 
calcinosis, perineural scarring.  However, the examination 
report includes no medical opinion as to the significance of 
this or any of the other medical reports in the record. 

Also, the examiner was asked to state whether any identified 
right shoulder disorders were the result of any of the 
shoulder disorders that the veteran had when he completed his 
service.  The examiner stated that the veteran had a painful 
right shoulder with x-ray showing degenerative joint disease.  
Inasmuch as the veteran has recently been diagnosed with 
fibromyalgia and chronic extensor tendinitis and underwent a 
right clavicle resection in 1986, it still is not clear if 
the veteran has other disorders of the right shoulder and 
whether these disorders are related to service. 



The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
discussed above, the examiner at the veteran's March 1998 VA 
examination did not answer the questions posed with enough 
specificity.  Therefore, the veteran's claim must be remanded 
in order to afford the veteran another examination in order 
to determine the nature of all shoulder disorders and the 
relationship of those disorders to service.  The examiner 
must answer all requested questions to the extent feasible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
shoulder that have not already been 
associated with the claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and etiology of 
any disabilities of the right shoulder 
found.  The entire record, to include any 
evidence obtained in accordance with 
paragraph 1 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  What disorders of the right 
shoulder, if any, did the veteran 
have when he was recalled to active 
duty in June 1983? (Please list the 
diagnoses in the most precise 
medical terms feasible.)

b.  What disorders of the right 
shoulder, if any, did the veteran 
have at the end of his active 
service in February 1985? (Please 
list the diagnoses in the most 
precise medical terms feasible.)

c.  If any of the disorders that the 
veteran had in February 1985 were 
the same disorders that the veteran 
had in June 1983, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1)was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

d.  Describe all current disorders 
that the veteran has involving the 
right shoulder (please list the 
diagnoses) and state whether each 
disorder is the result of, or 
increased in severity as a result 
of, any of the shoulder disorders 
the veteran had when he completed 
his service in February 1985.

All indicated testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a right shoulder 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



